664 S.E.2d 311 (2008)
STATE of North Carolina
v.
Anthony Lenair CAMPBELL.
No. 109A08.
Supreme Court of North Carolina.
June 11, 2008.
Daniel Pollitt, Assistant Appellate Defender, for Anthony Lenair Campbell.
Marc Bernstein, Senior Deputy Attorney General, James R. Woodall, Jr., District Attorney, for State.
*312 Prior report: ___ N.C.App. ___, 656 S.E.2d 721.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Defendant on the 11th day of March 2008 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the State of NC, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 11th day of June 2008."